UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROSCOE ABELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:97-cr-00319-FDW-1)


Submitted:   September 23, 2010           Decided:   November 10, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roscoe      Abell     appeals         the    twenty-four       month   sentence

imposed    by    the   district          court       after     revoking    his   supervised

release.        Abell’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning whether the sentence imposed was

plainly unreasonable.            Abell was advised of his right to file a

pro se supplemental brief, but has not done so.                                  Finding no

error, we affirm.

            We     review    a       sentence          imposed     upon     revocation       of

supervised       release        to       ensure         that     it   is     not      plainly

unreasonable.       United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.   2010).       The    first         step     in    this    review     requires    us    to

determine       whether     the          sentence       is     unreasonable.          United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                    “This

initial    inquiry      takes        a    more       ‘deferential     appellate       posture

concerning issues of fact and the exercise of discretion’ than

reasonableness         review        for     guidelines          sentences.”           United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup, 461 F.3d at 439).                  Only if the sentence is unreasonable

do we proceed to the second step of the analysis to determine

whether the sentence is plainly unreasonable.                         Id. at 438-39.

            A      supervised             release         revocation         sentence       is

procedurally      reasonable         if     the      district     court    considered       the

                                                 2
advisory policy statement range based upon Chapter Seven of the

U.S. Sentencing Guidelines Manual and the 18 U.S.C. § 3553(a)

(2006) factors applicable to supervised release revocation.                              See

18    U.S.C.      § 3583(e);      Crudup,     461     F.3d       at    438-40.        Such   a

sentence        is    substantively     reasonable          if    the    district      court

stated      a    proper     basis    for    concluding          the    defendant      should

receive     the       sentence    imposed,       up   to    the       statutory      maximum.

Crudup, 461 F.3d at 440.              “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a

statement of reasons for the sentence imposed.”                            Thompson, 595

F.3d at 547 (internal quotation marks omitted).

                Our review of the record leads us to conclude that the

district        court     sufficiently       considered          the    advisory       policy

statement range of thirty to thirty-seven months’ imprisonment

and   the       statutory    sentencing      factors       in     imposing      a    sentence

below    the      policy    statement       range     and       within    the       statutory

maximum set forth in 18 U.S.C.A. § 3583(e)(3) (West Supp. 2010).

We therefore conclude that the sentence imposed upon revocation

of supervised release is not unreasonable, much less plainly so.

                In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.          We   therefore     affirm    the     district         court’s      judgment.

This court requires that counsel inform his client, in writing,

                                             3
of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4